FILED
                                                                   MAY 30, 2019
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III




               IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                  DIVISION THREE

STATE OF WASHINGTON,                            )        No. 35718-0-III
                                                )
                       Respondent,              )
                                                )
          v.                                    )        PUBLISHED OPINION
                                                )
MICHAEL E. CONNORS JR.,                         )
                                                )
                       Appellant.               )

          PENNELL, A.C.J. — Michael Connors appeals his conviction for attempting to

elude a police vehicle. He claims the State presented insufficient evidence that he had

been pursued by a police officer “in uniform.” We disagree with this contention and

affirm.

                                           FACTS

          Mr. Connors was driving a stolen car when he failed to respond to a signal to

stop issued from a police vehicle. Instead of stopping, Mr. Connors sped away to an

apartment complex. He then abandoned the stolen car and fled on foot until he was
No. 35718-0-III
State v. Connors


apprehended by the pursuing officer. The officer described his own attire at the time of

the incident as including

       a black external vest carrier, so it actually goes over normal clothes, has all
       my normal duty gear, I just carry it on a vest in front of me instead of on a
       belt. It has a Spokane Police badge on the front; it’s a patch. And then it
       has clear block reflective letters across the back that say police. Then I
       wear a drop-down style holster and it has a shiny silver Spokane Police
       badge on the front of my leg.

Report of Proceedings (RP) (Nov. 13, 2017) at 86.

       Mr. Connors was charged with, and convicted of, attempting to elude a police

vehicle and possession of a stolen motor vehicle. He appeals his eluding conviction.

                                        ANALYSIS

       A conviction for attempting to elude a police vehicle requires the State to prove,

beyond a reasonable doubt, that the defendant was signaled to stop by a uniformed police

officer. State v. Hudson, 85 Wash. App. 401, 403, 932 P.2d 714 (1997); State v. Fussell,

84 Wash. App. 126, 127, 925 P.2d 642 (1996). The pertinent language of the eluding

statute is as follows:

       Any driver of a motor vehicle who willfully fails or refuses to immediately
       bring his or her vehicle to a stop and who drives his or her vehicle in a
       reckless manner while attempting to elude a pursuing police vehicle, after
       being given a visual or audible signal to bring the vehicle to a stop, shall be
       guilty of a class C felony. The signal given by the police officer may be by
       hand, voice, emergency light or siren. The officer giving such a signal shall
       be in uniform and the vehicle shall be equipped with lights and sirens.

                                              2
No. 35718-0-III
State v. Connors



RCW 46.61.024(1) (emphasis added).

       Mr. Connors argues the State’s evidence was insufficient to meet this standard

because the officer who signaled Mr. Connors to stop was predominantly dressed in

“normal clothes,” accompanied by a police vest and badges. Br. of Appellant at 1, 4;

RP (Nov. 13, 2017) at 86. The merits of Mr. Connors’s argument turns not on the

nature of the State’s proof (the facts are uncontested), but on the meaning of the word

“uniform.” This is a matter of statutory interpretation, which we review de novo. Dep’t

of Ecology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9, 43 P.3d 4 (2002).

       When interpreting statutory text, our fundamental goal is to discern legislative

intent. In re Marriage of Schneider, 173 Wash. 2d 353, 363, 268 P.3d 215 (2011). When a

statute does not define a term, courts will give the term “ ‘its plain and ordinary meaning

unless a contrary legislative intent is indicated.’ ” State v. Jones, 172 Wash. 2d 236, 242,

257 P.3d 616 (2011) (quoting Ravenscroft v. Wash. Water Power Co., 136 Wash. 2d 911,

920-21, 969 P.2d 75 (1998)). Generally, courts derive the plain meaning from context as

well as related statutes. State v. Barnes, 189 Wash. 2d 492, 495-96, 403 P.3d 72 (2017).

But a standard English dictionary may also be employed to determine the plain meaning

of an undefined term. Id. at 496 (citing State v. Fuentes, 183 Wash. 2d 149, 160, 352 P.3d
152 (2015)).

                                             3
No. 35718-0-III
State v. Connors


       Because the term “uniform” is not defined by RCW 46.61.024, we look to the

dictionary for assistance. A “uniform” is defined as a “dress of a distinctive design or

fashion adopted by or prescribed for members of a particular group . . . and serving as a

means of identification,” and “a garment or outfit of a widely copied style or prescribed

design.” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 2498 (1993). In the

context of the eluding statute, this definition appears to contemplate that the signaling or

pursuing officer is wearing department-issued clothing that clearly communicates the

officer’s official status to members of the general public.

       The clothing described during Mr. Connors’s trial readily meets the ordinary

definition of a “uniform.” The vest worn by the officer was specific to the Spokane

Police Department. It served to notify the public that the officer was an official member

of the police department. The fact that the officer wore “normal clothes” under his police

vest does not mean he was not wearing a uniform. Some uniforms are comprehensive

from head to toe. Others are not. See, e.g., People v. Estrella, 31 Cal. App. 4th 716, 724,

37 Cal. Rptr. 2d 383 (1995) (marked police vest constituted distinctive police uniform).

The eluding statute makes no preference. So long as an officer deploying the signal to

stop is attired in a distinctive garment that clearly identifies him as a member of law

enforcement, the statutory requirement of a “uniform” is met.


                                              4
No. 35718-0-111
State v. Connors


                                  CONCLUSION

      The judgment of conviction is affirmed.



                                           Q.
                                       Pennell, A.CJ.

WE CONCUR:




  ~·~w~ if.
   doway,J.                            Fearin!.~ 1      (L·




                                          5